ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_08_EN.txt.                      394




                                    SEPARATE OPINION OF JUDGE GAJA



                        1. The Judgment rendered in 2007 on the Application of the Convention
                     on the Prevention and Punishment of the Crime of Genocide (Bosnia and
                     Herzegovina v. Serbia and Montenegro) (I.C.J. Reports 2007 (I), p. 43)
                     concerned events that had occurred in Bosnia. It does not formally bind
                     the Court in the present proceedings. However, it would be unreasonable
                     for the Court to adopt a different approach to the interpretation and
                     application of the Genocide Convention when considering events of a
                     similar character which had taken place in the same years in nearby areas
                     in the former Yugoslavia. Thus, it is quite understandable that the Court
                     uses with regard to events in Croatia the same criteria contained in the
                     2007 Judgment on issues such as the definition of genocide, the material
                     acts covered by this definition and the required mental element. The slight
                     difference in the formulation of the rule on evidence in the present Judg-
                     ment, which now specifies the need to make a “reasonable” inference of
                     the intention of genocide, is not intended as a modification of the stan-
                     dard previously used (Judgment, para. 148).
                        It may be worth noting, however, that both the 2007 Judgment and the
                     present Judgment use the same or a similar legal framework when consid-
                     ering issues relating to the responsibility of States for the commission of
                     acts of genocide and the criminal responsibility of individuals for geno-
                     cide. Certain aspects that are specific to State responsibility appear to be
                     underrated and will be discussed in the following paragraphs.

                        2. One aspect concerns the definition of genocide. This may at first
                     seem strange since Article II of the Genocide Convention applies to the
                     commission of genocide both by individuals and by States. I agree with
                     the Court’s view that for States “the obligation to prevent genocide
                     necessarily implies the prohibition of the commission of genocide”
                     ­
                     (I.C.J. Reports 2007 (I), p. 113, para. 166). A State could hardly infringe
                     an obligation to prevent genocide more directly than by itself committing
                     genocide.
                        It is well known that, in order to define genocide, the statutes of the
                     international criminal tribunals simply reproduce Article II of the Geno-
                     cide Convention (Article 4 of the Statute of the International Criminal
                     Tribunal for the former Yugoslavia (ICTY) ; Article 2 of the Statute of
                     the International Criminal Tribunal for Rwanda (ICTR) ; Article 6 of the
                     Rome Statute of the International Criminal Court (ICC)).
                        While it would seem logical to give to the definition of genocide the
                     same meaning with regard to State responsibility and the criminal respon-
                     sibility of individuals, there are reasons for the international criminal tri-

                     395




7 CIJ1077.indb 786                                                                                    18/04/16 08:54

                     395 	     application of genocide convention (sep. op. gaja)

                     bunals to adopt a restrictive approach to the definition which are not
                     applicable when one considers State responsibility.

                        According to Article 22 (2) of the ICC Statute, “[t]he definition of a
                     crime shall be strictly construed” and “[i]n case of ambiguity . . . shall be
                     interpreted in favour of the person being investigated, prosecuted or con-
                     victed”. A similar approach, implying a “strict construction”, was taken
                     by a Trial Chamber of the ICTY in Delalić (Judgment of 16 Novem-
                     ber 1998, IT‑96‑21‑T, para. 411). With regard to the definition of geno-
                     cide, a Trial Chamber of the ICTR found in Kayishema that “if a doubt
                     exists, for a matter of statutory interpretation, that doubt must be inter-
                     preted in favour of the accused” (Judgment of 21 May 1999, ICTR‑95‑1‑T,
                     para. 103).

                        A restrictive approach to the definition of genocide may also be found
                     in the “Elements of Crimes”, adopted by the Assembly of States Parties
                     in order to “assist” the ICC in the interpretation and application of the
                     relevant provisions of the Rome Statute (Art. 9). According to these Ele-
                     ments, for genocide to be committed it is necessary that “[t]he conduct
                     took place in the context of a manifest pattern of similar conduct directed
                     against that group or was conduct that could itself effect such destruc-
                     tion”. Since the adoption of the Elements of Crimes does not embody a
                     “subsequent agreement between the parties regarding the interpretation”
                     of the Genocide Convention according to Article 31, paragraph 3 (a), of
                     the Vienna Convention on the Law of Treaties, it does not affect the
                     extent of State responsibility for genocide.

                        Moreover, unlike the Court’s jurisdiction under Article IX of the
                     Genocide Convention, the jurisdiction of international criminal tribunals
                     extends to crimes against humanity and serious breaches of international
                     humanitarian law. These crimes in part overlap with genocide and are
                     generally easier to prove. This has caused the Prosecutor sometimes to
                     refrain from charging genocide and also the tribunals to take a restrictive
                     approach to finding that genocide had occurred.

                       It is noteworthy that in Krstić, one of the few instances where the ICTY
                     found that genocide had been committed, the Appeals Chamber observed :
                     
                              “The gravity of genocide is reflected in the stringent requirements
                           which must be satisfied before this conviction is imposed. These
                           requirements — the demanding proof of specific intent and the show-
                           ing that the group was targeted for destruction in its entirety or in
                           substantial part — guard against a danger that convictions for this
                           crime will be imposed lightly.” (Judgment of 19 April 2004, IT‑98‑­
                           33‑A, para. 37.)


                     396




7 CIJ1077.indb 788                                                                                   18/04/16 08:54

                     396 	     application of genocide convention (sep. op. gaja)

                        3. Determining the existence of the mental element of genocide may
                     lead to different conclusions with regard to individuals and the State for
                     which they may be acting.
                        The United Nations Commission of Inquiry on Darfur found that,
                     while the Sudanese governmental authorities did not possess an intent to
                     destroy an ethnic group in whole or in part, single individuals belonging
                     to the Sudanese army or paramilitaries could have had that intent (Report
                     of the International Commission of Inquiry on Darfur to the United Nations
                     Secretary‑General, 25 January 2005, paras. 520‑521). The reverse hypo­
                     thesis may also occur. While it would be difficult to infer from the act of
                     an individual his or her intent to target a substantial part of a group, a
                     number of State organs or other individuals acting for a State may pro-
                     duce a pattern of conduct from which a governmental policy concerning
                     the destruction of a group could be inferred. In relation to the events in
                     Srebrenica, the Appeals Chamber of the ICTY stated in Krstić that :


                             “The Trial Chamber found, and the Appeals Chamber endorses
                           this finding, that the killing was engineered and supervised by some
                           members of the Main Staff of the VRS. The fact that the Trial Cham-
                           ber did not attribute genocidal intent to a particular official within
                           the Main Staff may have been motivated by a desire not to assign
                           individual culpability to persons not on trial here. This, however, does
                           not undermine the conclusion that Bosnian Serb forces carried out
                           genocide against the Bosnian Muslims.” (Judgment of 19 April 2004,
                           IT‑98‑33‑A, para. 35 ; footnote omitted.)


                     Moreover, identifying the individuals who committed specific acts may be
                     problematic and therefore impede prosecution. However, when the acting
                     persons are at least identified as State organs or as acting for the State, a
                     finding of State responsibility for genocide may be warranted.

                       In any case, establishing that an individual or organ committed certain
                     acts with genocidal intent is not a precondition for finding that a State
                     committed genocide. The following passage in the 2007 Judgment may
                     contain some ambiguity, but does not suggest the existence of such a pre-
                     condition. The Court only said that “if an organ of the State, or a person
                     or group whose acts are legally attributable to the State, commits any of
                     the acts proscribed by Article III of the Convention, the international
                     responsibility of that State is incurred” (I.C.J. Reports 2007 (I), p. 119,
                     para. 179). The further developments contained in the present Judgment
                     (paras. 128‑129) on this issue do not fully remove the ambiguity, but also
                     do not point to a precondition.



                     397




7 CIJ1077.indb 790                                                                                    18/04/16 08:54

                     397 	     application of genocide convention (sep. op. gaja)

                        4. The main difference between international criminal responsibility
                     and State responsibility for genocide concerns the standard of proof. In
                     international criminal proceedings, as in criminal proceedings in general,
                     the evidence against the accused is often required to be “beyond all rea-
                     sonable doubt”. This standard was set with regard to genocide by the
                     Trial Chamber of the ICTR in Akayesu (Judgment of 2 September 1998,
                     ICTR‑96‑4‑T, para. 530) and in Rutaganda (Judgment of 6 Decem-
                     ber 1999, ICTR‑96‑3‑T, para. 398) and by the Trial Chamber of the
                     ICTY in Jelisić (Judgment of 14 December 1999, IT‑95‑10‑T, para. 108).
                     In the latter Judgment the Chamber also stated that “the benefit of the
                     doubt must always go to the accused” (ibid.).
                        With regard to the evidence relating to the intent to commit genocide,
                     the 2007 Judgment of the Court used a similar approach. The Court
                     found that :
                              “The dolus specialis, the specific intent to destroy the group in
                           whole or in part, has to be convincingly shown by reference to par-
                           ticular circumstances, unless a general plan to that end can be con-
                           vincingly demonstrated to exist ; and for a pattern of conduct to be
                           accepted as evidence of its existence, it would have to be such that it
                           could only point to the existence of such intent.” (I.C.J. Reports
                           2007 (I), pp. 196‑197, para. 373 ; see also Judgment, paras. 145
                           and 148.)
                     The Court went on to say that the “broad” proposition advanced by the
                     applicant State (Bosnia and Herzegovina) concerning intent was “not
                     consistent with the findings of the ICTY relating to genocide or with the
                     actions of the Prosecutor” (I.C.J. Reports 2007 (I), p. 197, para. 374).
                        In the 2007 Judgment a variety of expressions were used to describe the
                     required standard of proof. The Court said that it had to be “fully con-
                     vinced that allegations made in the proceedings, that the crime of geno-
                     cide or the other acts enumerated in Article III have been committed,
                     have been clearly established” ; this also “applies to the proof of attribu-
                     tion for such acts” (ibid., p. 129, para. 209 ; see also Judgment,
                     paras. 178‑179). With regard to a breach of the obligations “to prevent
                     genocide and to punish and extradite persons charged with genocide”, the
                     Court observed that there was the need of “proof at a high level of cer-
                     tainty” (I.C.J. Reports 2007 (I), p. 130, para. 210). The Court also found
                     that one condition for the responsibility for complicity in genocide was
                     not fulfilled
                           “because it [was] not established beyond any doubt in the argument
                           between the Parties whether the authorities of the FRY supplied —
                           and continued to supply — the VRS leaders who decided upon and
                           carried out those acts of genocide with their aid and assistance, at a
                           time when those authorities were clearly aware that genocide was
                           about to take place or was under way” (ibid., p. 218, para. 422 ; ital-
                           ics added).

                     398




7 CIJ1077.indb 792                                                                                   18/04/16 08:54

                     398 	     application of genocide convention (sep. op. gaja)

                     In substance, although different wording was used, the Court applied the
                     same standard of “beyond all reasonable doubt” that the ICTY and the
                     ICTR apply with regard to individual crimes. This was confirmed by a
                     remark made by President Higgins in her presentation in November 2007
                     of the Court’s jurisprudence to the Sixth Committee of the General
                     Assembly. After quoting paragraph 209 of the Judgment, she noted that :
                     
                              “There have been some curious comments by observers as to this
                           being a ‘higher’ or ‘lower’ standard than ‘beyond reasonable doubt’.
                           It is simply a comparable standard, but employing terminology more
                           appropriate to a civil, international law case.” (Speech by H.E.
                           Judge Rosalyn Higgins, President of the International Court of Jus-
                           tice, to the Sixth Committee of the General Assembly, 2 Novem-
                           ber 2007.)

                     One of the reasons for requiring such a standard of proof for issues of
                     State responsibility was found by the Court in the “exceptional gravity”
                     of the charges involving the commission of genocide (I.C.J.
                     Reports 2007 (I), p. 129, para. 209). The Court referred (ibid.) to the
                     passage in the Corfu Channel Judgment where, in view of “allegations
                     short of conclusive evidence” of a minefield having been laid by two
                     Yugoslav vessels, the Court said : “A charge of such exceptional gravity
                     against a State would require a degree of certainty that has not been
                     reached here.” (Corfu Channel (United Kingdom v. Albania), Merits,
                     Judgment, I.C.J. Reports 1949, p. 17.) Also with regard to the alleged
                     breach of obligations to prevent genocide and to punish and extradite
                     persons charged with genocide, the Court linked the standard of proof
                     with the “seriousness of the allegation” (I.C.J. Reports 2007 (I), p. 130,
                     para. 210). The present Judgment adopts “the same standard of proof”
                     (para. 179).


                        However, it would be difficult to explain why the seriousness of the
                     alleged wrongful act and its connection with international crimes should
                     make the establishment of international responsibility more difficult. As
                     was pointed out by the Eritrea-Ethiopia Claims Commission in two of its
                     decisions dated 1 July 2003 :
                             “The Commission does not accept any suggestion that, because
                           some claims may involve allegations of potentially criminal individual
                           conduct, it should apply an even higher standard of proof correspond-
                           ing to that in individual criminal proceedings. The Commission is not
                           a criminal tribunal assessing individual criminal responsibility. It
                           must instead decide whether there have been breaches of international
                           law based on normal principles of state responsibility. The possibility
                           that particular findings may involve very serious matters does not

                     399




7 CIJ1077.indb 794                                                                                   18/04/16 08:54

                     399 	     application of genocide convention (sep. op. gaja)

                           change the international law rules to be applied or fundamentally
                           transform the quantum of evidence required.” (RIAA, Vol. XXVI,
                           p. 41, para. 47, and p. 88, para. 38.)



                       5. The difference in approach that should be taken with regard to State
                     responsibility, on the one hand, and individual criminal responsibility, on
                     the other, may not be very substantial. However, it is not insignificant. It
                     may provide a greater opportunity for a State to assert before the Court
                     a claim that another State committed genocide.


                                                                     (Signed) Giorgio Gaja.




                     400




7 CIJ1077.indb 796                                                                                  18/04/16 08:54

